Fidelity National Title
                                                                    Insurance Company,
                                                                Successor by Merger Lawyers
                                                                            Title


                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 20, 2015

                                    No. 04-14-00913-CV

                                     David MEDRANO,
                                         Appellant

                                              v.

 FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger Lawyers
Title Insurance Corporation, Barclays Capital Real Estate Inc. d.b.a HOMEQ, as servicing Agent
                    for Duetsche Bnk. National Trust Company as Trustee,
                                           Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-00027
                      The Honorable Richard E. Price, Judge Presiding


                                       ORDER

       We order appellant’s brief due June 19, 2015.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court